A{) 24513 (Rev. 02!18)   Judgment in a Criminal Case
                                                                                                                       FILED
                                                                                                                 U.S. DISTRICT COURT
                         Sheet I                                                                             EASTERN DISTRICT ARKANSAS




                UNITED STATES Of AMERICA
                                     v.
                          DERRICO DAVIS                                           Case Number: 4:18-CR- 554-80-1

                                                                                  USl\·1 Number: 30871-009

                                                                                   Nicole Lybrand
                                                                                  Defendant's Attorney
THE DEFENDANT:
liZi pleaded guilty to count(s)           1 of the Misdemeanor Information, a Class A Misdemeanor

D pkaded nolo contendere to count(s)
  which ,n,s accepted by the court.
D was round guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                      Nature of Offense                                                     Offense Ended

  18 U.S.C. 1791(a)(2)                Possession of a prohibited object by a prison inmate                  4/5/2018                     1




       The defondant is sentenced as provided in pages 2 through         _ _4___ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

D Cuunt(s)                                                0   IS   Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence.
m mailin:z address umil all fines. restitution, costs. and special assessments imposed bv this judgment are fully paid. If ordered to pav restitution.
the dckndant must notify the court and United States attorney ofmate1ial changes i11 cconon1ic circumstariccs.                          ,

                                                                          1/22/2019
                                                                         Date of Imposition of Judgment



                                                                        ~/~::::-::=,.,_-~~
                                                                         Signature ot Judge




                                                                          Beth Deere, U.S. Magistrate Judge
                                                                         Name and Title of Judge



                                                                            . . . . . . . . . 1~2-£.j~~-
                                                                         Date
AO 245B (Rev. 02/18) Judgment in Ctiminal Case
                     Sheet 2 ~ Imprisonment

                                                                                                         Judgment·-· Page _ _2__ of   4
DEFENDANT: DERRICO DAVIS
CASE NUMBER: 4:18-CR- 554-BD-1

                                                              IMPRISONMENT
             The defendant is hereby committed to the custody of the Federal Bmeau of Prisons to be imprisoned for a total
term of:
  2 month(s) to run consecutive to the sentence being served. Upon completion there will not be a period of supervised release
  imposed.



      D The court makes the following recommendations to the Bureau of Prisons:




      liZI   The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall stmender to the United States Marshal for this district:
             D at      ----------
                                                    D a.m.        D p.m.       011


             D as notified by the United States Marshal.

      D      The defendant shall stu-render for service of sentence at the institution designated by the Bureau of Prisons:

             D before 2 p.m. on
             D as notified by the United States Marshal.
             D as notified by the Probation or Pretrial Services Office.


                                                                     RETURN
 I have executed this judgment as follows:




             Dcfondant delivered on                                                        to

 at                                                     with a ce1tified copy of this judgment.



                                                                                                      UNffED STATES MARSHAL



                                                                             By-----------------------
                                                                                                  DEPUTY UNITED STATES MARSHAL
AO 24513 (Rev. 02118)   Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                           Judgment -   Page   3      of        4
DEFENDANT: DERRICO DAVIS
CASE NUMBER: 4:18-CR- 554-BD-1
                                                 CRIMINAL MONETARY PENALTIES
      The defendant must pay the tot:.il criminal monet:.iry penalties under the schedule of payments on Sheet 6.


                      Assessment                    JVT A Assessment*                  Fine                      Restitution
 TOTALS             $ 25.00                       $ 0.00                             $ 0.00                    $ 0.00



 D    The determination of restitution is deferred until
                                                         ----
                                                              . An Amended .Judgment in a Criminal Case (AO 245CJ will be entered
      after such determination.

 D    The defendant must make restitution (including community restitution) to the follov,ring payees in the amount listed below.

      If the defendant .makes a partial payment, each pavee shall receive an approximate}y propor.tioncd payment, t~nJess sp~cificd otherwise jn
                                                                                                           *
      thc.pnonty ?rder oy pcrc~ntage payment column below. However, pmsuant to 18 U.S.C. 3664(1), all nontcderal v1etnns must be pa1d
      hclorc the United States 1s paid.

Nam<' or Pavcc                                                         Total Loss**             RC'stitution Ordered           Prioritv or PercC'ntage




 TOTALS                                $                          0.00           $                         0.00
                                                                                     -----------

 []    Restitution amount ordered pursuant to plea agreement S

 D     The defcnd:.int must pay interest on restitution and a fine of more than S2,500, unless the restitution or fine is paid in full before the
                                                                                     *
       lifo:cnth day after the date of the judgment, pursuant to 18 U.S.C. 3612( t). All of the pay111ent options on Sheet 6 may be subject
       to penalties for delinquency and default pursuant to 18 lJ.S.C. § 3612(g).

 D     The court dctennined that the defendant docs not have the ability to pay interest and it is ordered that:

       D     the interest requirement is waived for the           D fine     D restitution.
       D     the interest requirement for the        D     fine    •     restitution is modified as follows:

 * .Justice frir Victims of Trafficking Act of 2015, Pub. L. No. 1 14-22.
 ** 1-'indings for the total amount otlosses arc required under Chapters         l 09A, 110, l l 0A. and 113A of Title 18 for offenses conunined on or
 after September 13. 1994, but bef<)l'e April 23, I 996.
AO 2-l~B (Rev. 02il8) Judgment in a Criminal Case
                      Sheet 6    Schedule of Payments
                                                                                                         Judgment    Page __4__ of             4
DEFENDANT: DERRICO DAVIS
CASE NUMBER: 4:18-CR- 554-BD-1

                                                        SCHEDULE OF PAYMENTS

I Living assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     ~    Lump sum payment of S _2_5_.0_0_____ due immediately, balance due

            D     not later than                                   . or
           D      in accordance with D C,           D D,     D E,or         D F below: or
H     D Payment to begin immediately (may be combined with                • c.       0D,or        D   F below); or

C     D Payment in equal          ______ (e.g., weekly. monthlv, 11uarterli,) installments of S _ _ _ _ _ _ _ over a period of
                           (e.g. months or years), to commence _____ (e.g.. 30 or 60 days! after the date of this judgment: or

I)    D Payment in equal        ______ (e.g., weeklv. monthlv, quarterh) installments of $ ________ over a period of
                           (e.g. 111011/hs orvears), to commence
                                                          _____ (e.g.. 30 or 60 days! after release from imprisonment to a
           term of supervision; or

E     D Payment during the tem1 of supervised release will commence within       _ _ _ _ _ (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time: or

F     D Special instructions regarding the payment of criminal monetruy penalties:




Unlcss ~he coyrt ha~ expressly order~d <;)therwise, if this judgment imposes imprisonment. payment of criminal monetary penalties is due during
the pcnod ot 1mpnsonmcnt. All cnmmal monetary penalues, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     foint and Several

      Defendant and Co-Defendant Names and Case Numbers (i11d11Ji11g defe11da11t 1111mber), Total Amount. Joint and Several Amount,
      and corresponding payee, if appropriate.




D     The de fondant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (l) assessmenr, (2) restitution principal. (3) restitution interest, (4) fine principal, (5) fin.:
interest, (6) community restitution, (7) JVTA assessment, (8) penalties. and (9) costs. including cost of prosecution and court costs.
